Citation Nr: 1043631	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 50 
percent for medial meniscus injury, left knee, with 
tricompartmental arthritis.

2.  Entitlement to an extraschedular rating in excess of 10 
percent for limitation of flexion, left knee.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1964 to October 
1966.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the above issue was remanded by the Board in 
August 2006 and November 2008 for further evidentiary 
development.  As will be further explained below, this 
development having been achieved, the issue is now ready for 
appellate review.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a medial 
meniscus injury to the left knee with tricompartmental arthritis 
is manifested by limitation of extension to 45 degrees with 
consideration of pain. 

2.  The Veteran's service-connected left knee disability is 
manifested by limitation of flexion of 45 degrees.  

3.  The combined evaluation for the Veteran's left knee 
disability is 60 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for medial 
meniscus injury, left knee, with tricompartmental arthritis have 
not been met and an increased rating of greater than 50 percent 
is not allowed under the amputation rule based on the Veteran's 
current service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.68, 4.71a, Diagnostic 
Code 5258-5261 (2010).

2.  The criteria for a rating in excess of 10 percent for 
limitation of flexion of the left knee have not been met an 
increased rating of greater than 10 percent is not allowed under 
the amputation rule based on the Veteran's current service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.68, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in February 2009 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The February 2009 letter provided 
this notice to the Veteran.  

The Board observes that the February 2009 letter was sent to the 
Veteran after the October 2004 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore not timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Dingess, supra.  Nevertheless, the Board finds 
this error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice 
provided in the February 2009 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2010), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a November 2009 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  

In August 2006 and November 2008, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development.  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that 
in August 2006 the above stated issues were previously remanded 
in order for the Veteran to be afforded a travel board hearing.  
In this regard, the Board notes that the Veteran was subsequently 
scheduled for a hearing on March 19, 2007.  However, the Veteran 
failed to report for the hearing and provided no explanation for 
his absence.  The issues were again remanded in November 2008 in 
order for the Veteran to be afforded an extraschedular evaluation 
to determine if the Veteran's left knee disability was severe 
enough to be rated higher than the schedular rating would allow.  
The Veteran having been scheduled for a hearing and the requested 
evaluation having been afforded, the issues now return to the 
Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Multiple VA examinations 
have been provided with respect to the Veteran's left knee issues 
in August 2004, September 2006, and October 2006.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  
The Board finds that the VA examinations to include any opinions 
obtained, are more than adequate, as they are predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  With respect the August 2004 examination, 
the Veteran's c-file and medical records were reviewed.  The 
Board notes that the September 2006 and October 2006 examiners 
did not have access to the c-file, however, the Veteran's medical 
records were reviewed and considered in the assessments provided.  
The examiners for the August 2004, September 2006, and October 
2006 VA examinations provided a complete rationale for any 
opinions stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its August 2006 and November 2009 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).  See also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready for 
appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2010). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In rating disabilities, the Board places significantly more 
weight on the objective clinical findings reported on physical 
examination reports than the Veteran's own subjective statements 
in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, however 
the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to limitation 
of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule 
is to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).
Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints of 
pain, fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance therewith, the Veteran's reports of pain 
have been considered in conjunction with the Board's review of 
the limitation of motion diagnostic codes.

Knee disabilities are rated under Diagnostic Codes (DC) 5256 
through 5263.  When determining the proper rating for a knee 
disability it is necessary to consider each applicable Diagnostic 
Code.  The Veteran is currently rated 50 percent disabled under 
Diagnostic Code 5258-5261 and 10 percent disabled under 
Diagnostic Code 5260 with respect to the left knee.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  In 
the selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic 
code in this case therefore indicates that the Veteran's knee 
disability manifested by dislocated semilunar cartilage under 
Diagnostic Code 5258 is the service-connected disorder and that 
limitation of the extension of the leg under Diagnostic Code 5261 
is the residual condition.  Additionally the Veteran's left knee 
disability is manifested by a limitation of flexion as noted by 
the 10 percent disability rating under Diagnostic Code 5260.

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is assigned a 20 percent rating.

Diagnostic Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 30 
degrees.  A 30 percent evaluation may be assigned where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees. A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Additionally, the Board must consider whether the Veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 (September 
17, 2004), published at 69 Fed. Reg. 59,990 (2004).  
Specifically, where a Veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.  However, as the 
evidence fails to demonstrate compensable limitation of flexion 
and extension, the Board finds that VAOPGCPREC 9-04 is 
inapplicable in the instant case.

Specifically, the record reflects that the Veteran's service-
connected left knee disability was rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008) prior 
to September 28, 2006 and 50 percent disabling pursuant to 38 § 
4.71a, Diagnostic Code 5258-5261 from September 28, 2006.  The 
Veteran was also assigned a 10 percent disability rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 from September 28, 2006.  
The Board notes that the issues of entitlement to an increased 
schedular rating in excess of 50 percent for medial meniscus 
injury, left knee, with tricompartmental arthritis and 
entitlement to an increased schedular rating in excess of 10 
percent for limitation of flexion, left knee, were previously 
denied in the November 2008 Board decision.  As such, the Board 
will only consider whether the Veteran is entitled to an 
extraschedular rating in excess of 50 percent with regard to 
medial meniscus injury, left knee, with tricompartmental 
arthritis and entitlement to an extraschedular rating in excess 
of 10 percent for limitation of flexion, left knee.  

The Board notes that the most recent VA examination, dated 
September 2006 with additional findings dated October 2006, 
revealed that the Veteran had a limited range of motion of 
extension from 45 to 30 degrees with pain and flexion to 45 
degrees with pain beginning at 30 degrees.  Upon examination the 
Veteran exhibited crepitus, tenderness, guarded, painful 
movement, instability, stiffness, and weakness.  X-rays taken in 
association with the examination revealed tricompartmental 
osteoarthritic changes.

As noted above, with both extension and flexion limited to 45 
degrees, a 50 percent disability rating is assigned under 
Diagnostic Code 5261 and a 10 percent disability rating is 
assigned under Diagnostic Code 5260, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2010).  When the Veteran's 
50 percent rating for limitation of extension, left knee, is 
combined with a 10 percent rating for limitation of flexion, left 
knee, the Veteran's overall disability rating for his left knee 
becomes 60 percent.  See 38 C.F.R. § 4.25 (2010) (containing the 
combined ratings table). 

In consideration of the Veteran's current combined 60 percent 
rating for his left knee, the Board finds that the Veteran is not 
entitled to a higher schedular rating for his left knee due to 
the limitations place by the "amputation rule."  In this regard 
the Board notes, the "Amputation Rule" provides that the 
combined rating for disabilities of an extremity shall not exceed 
the rating for the amputation at that elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2010).  Pursuant 
to this rule, amputation not improvable by prosthesis controlled 
by natural knee action, an amputation of a leg with defective 
stump and thigh amputation recommended, or an amputation of the 
middle or lower third of the thigh warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5162 to 5164.  Since an 
amputation of the Veteran's left lower extremity at the knee 
would only warrant a rating of 60 percent, this is the maximum 
rating that the Veteran may be assigned.  Therefore, as a matter 
of law, a rating in excess of the 60 percent rating is not 
assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated as a 
consequence of the absence of legal merit or lack of entitlement 
under the law).

The Board acknowledges the Veteran's contentions that he is 
unable to work due to his left knee injuries.  Indeed, the Board 
notes the February 2005 letter from the Veteran's former employer 
that states that the Veteran is unable to perform his job because 
his disability prevents him from climbing and walking, necessary 
functions when working as a log loader.  In this regard, the 
Veteran was evaluated for an extraschedular rating.  Upon review, 
the Director of the Compensation and Pension Service determined 
that the Veteran is not entitled to an extraschedular evaluation 
with respect to his left knee disability.  Regardless, the Board 
notes that the ratings assigned are limited by the amputation 
rule and not by the evidence of record.  As noted above, under 38 
C.F.R. § 4.68 (2010), the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at the 
elective level were amputation to be performed.  For an 
amputation of the lower leg at the knee, the assigned rating is 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2010).  

In consideration of the above, the Board finds that the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, including whether 
extraschedular consideration is warranted under 38 C.F.R. § 
3.321(b)(1) (2010) (allowing for a special rating in cases where 
there is "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards"); See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, in this case, the Veteran is already receiving 
the maximum benefits allowable under the amputation rule.  38 
C.F.R. § 4.68.  Thus, an increased rating to include 
extraschedular consideration is not warranted.


ORDER

Entitlement to an increased extraschedular rating in excess of 50 
percent for medial meniscus injury, left knee, with 
tricompartmental arthritis, is denied.

Entitlement to an increased extraschedular rating in excess of 10 
percent for limitation of flexion, left knee, is denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to TDIU.

The Board notes that the Veteran is currently unemployed and 
states that he has been retired since February 2005 as the result 
of his knee disability.  Indeed, a February 2005 letter from his 
previous employer notes that he is no longer able to do his job 
as a log loader due to his knee disability.  The Board notes that 
in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability based on individual unemployability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this instance, the Board notes that the 
Veteran's representative stated in the July 2010 Informal Hearing 
Presentation that the Veteran is unemployed as a result of his 
knee disability and therefore a claim for TDIU is inferred. 

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2010).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether the Veteran is eligible to receive TDIU 
benefits, the Board observes that he is service-connected for 
medial meniscus injury, left knee with tricompartmental arthritis 
currently rated as 50 percent disabling; limitation of flexion, 
left knee, currently rated as 10 percent disabling; scar, right 
thumb, currently rated as noncompensable; and shortening of right 
leg associated with medial meniscus injury, left knee with 
tricompartmental arthritis, currently rated as noncompensable.  
38 C.F.R. § 4.16(a) (2010).  His combined service connected 
rating is 60 percent.  38 C.F.R. § 4.25 (2010).

The Board notes, additionally, that the Veteran may be eligible 
for TDIU even if some of his individual service-connected 
disabilities do not render him unemployable.  In this regard, 
there are circumstances under which disabilities may be combined 
and yet still be considered one disability to meet a 60 percent 
rating:  (1) Disabilities of one or both upper extremities, or 
one or both lower extremities, including the bilateral factor if 
applicable, (2) disabilities resulting from common etiology or a 
single accident, (3) disabilities affecting a single body system, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  See 38 C.F.R. § 
4.16(a) (2010).  In this instance, the Veteran's disabilities, to 
include medial meniscus injury, left knee with tricompartmental 
arthritis currently rated as 50 percent disabling and limitation 
of flexion, left knee, currently rated as 10 percent disabling, 
fall under the category of disabilities resulting from a common 
etiology, and therefore may be combined and considered as one 
disability.  See 38 C.F.R. § 4.16(a)(2) (2010).

The Veteran's service connected disabilities are the result of 
disabilities, identified above, resulting from a common etiology 
and therefore, the Board finds that the Veteran is considered to 
have a 60 percent rating for a single disability, meeting the 
required schedular criteria.  See 38 C.F.R. §§ 4.16(a)(3), 4.25 
(2010).  

Concerning the TDIU claim, VA may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In 
Friscia, supra, the Court specifically stated that VA has a duty 
to obtain an examination and an opinion on what effect the 
service- connected disability has on the Veteran's ability to 
work.  Friscia, at 297.

With consideration of all of the above, the Board finds that the 
Veteran should be afforded an examination to determine the impact 
that the Veteran's service-connected disabilities has on his 
ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the impact his service- 
connected disabilities have on his 
employability, particularly the impact his 
left knee disability has on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this remand must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  The 
examiner should elicit from the Veteran, 
and record for clinical purposes, a full 
employment and educational history.  Based 
on the review of the claims file, the 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran is 
unable to obtain or maintain gainful 
employment due solely to his service- 
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any non- service- 
connected disorders.  A detailed rationale 
for any opinions expressed should be 
provided.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence. If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


